Citation Nr: 0939740	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-24 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an increased initial rating for 
posttraumatic stress disorder(PTSD). 

2. Entitlement to service connection for chronic cervical 
spine disability, claimed as a neck injury. 

3. Entitlement to service connection for right ankle strain. 

4. Entitlement to service connection for left wrist cyst. 

5.  Entitlement to service connection for bronchial asthma, 
claimed as undiagnosed illness with respiratory difficulties. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1988 to February 
1992.  The Veteran was awarded the Combat Action Ribbon. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona which granted service connection for PTSD 
with an evaluation of 30 percent disabling, and denied 
service connection for chronic cervical spine disability 
(claimed as neck injury), right ankle strain, left wrist cyst 
and bronchial asthma, claimed as undiagnosed illness with 
respiratory difficulties. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the service treatment 
records are not part of the record.  The RO sent an email 
inquiry to the records management center which responded that 
there were no records there.  There is some indication that 
the records are in transit however, they are not part of the 
record.  Copies of records from the National Personnel 
Records Center were submitted by the Veteran's representative 
however they contain only personnel records and the Veteran's 
medical entrance exam, not any service treatment records.  
VA's duty to assist requires that those records be obtained.  
38 C.F.R. § 3.159(c) (2008).  The Veteran's claims for 
service connection cannot be adjudicated without all service 
treatment records.  

In the Veteran's initial claim form he informed the RO that 
he was treated at San Carlos Indian Hospital for his claimed 
neck injury, right ankle strain, left wrist cyst, undiagnosed 
illness, and asthma and provided an address for the facility.  
There is no indication that any attempt has been made to 
obtain these records.  These records must also be obtained in 
order to properly adjudicate the Veteran's service connection 
claims. 

At the October 2006 VA examination for PTSD, the Veteran 
reported that he sought treatment at an emergency room the 
week before the VA examination due to increased anxiety or 
possibly a panic attack.  He reported that recently he had an 
increase in symptoms and had taken off work for two weeks due 
to his symptoms.  The Veteran also reported that he began 
receiving treatment for PTSD in 2004 at the Hopi Healthcare 
Center.  There is no indication that any attempt has been 
made to identify and obtain emergency room records or records 
from the Hopi Healthcare Center.  An attempt to obtain these 
records is needed in order to properly evaluate the severity 
of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service treatment 
records. 

2. Obtain the Veteran's medical records 
from the San Carlos Indian Hospital. 

3. Ask the Veteran to identify all VA and 
non-VA health care providers who treated 
him for his PTSD and PTSD symptoms, 
including any emergency room treatment for 
anxiety or panic attacks.  Ensure that all 
identified private and VA medical 
treatment records that are not already of 
record are obtained, including records 
from the Hopi Healthcare Center and the 
emergency room that treated the Veteran in 
October 2006. 

4. After undertaking any other development 
deemed essential in addition to that 
specified above, including scheduling an 
examination if necessary, readjudicate the 
Veteran's claims considering the entire 
record.  If its decision remains adverse 
to the Veteran, furnish the Veteran and 
his representative with a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




